Citation Nr: 1047435	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the claim for PTSD and 
assigning a 30 percent evaluation, effective September 7, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last VA examination in conjunction with this claim 
was in September 2006.  In an October 2008 letter, the Veteran's 
wife stated that his symptoms had increased over the previous 
year.  VA's General Counsel has indicated that when there is an 
assertion that the severity of a disability has increased since 
the most recent rating examination, an additional examination is 
appropriate. See VAOPGCPREC 11-95; see also Caffrey v. Brown.

Additionally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 
(2009), a total rating based on individual unemployability, due 
to service-connected disability (TDIU) claim is part of a claim 
for a higher rating when such claim is raised by the record or 
asserted by the Veteran.  In this case, the record indicates that 
the Veteran was employed until 1995, when he began drawing SSDI 
benefits for his arthritis.  Recent records show that the Veteran 
started his own business, a bed and breakfast, in 2007.  Also in 
her October 2008 letter, the Veteran's wife has stated that it 
was no longer a good idea to have the Veteran around their bed 
and breakfast business because of his escalating episodes of 
anger.  The Board notes that the Veteran has not been otherwise 
unemployed during the course of the appeals period.  Therefore a 
medical opinion regarding his employability is also requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA mental health examination for the purpose 
of determining the current severity of his 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner.  
All tests deemed necessary should be 
conducted.  The report should set forth all 
objective findings regarding the Veteran's 
PTSD, including his symptoms, their 
frequency, and the extent of occupational and 
social impairment.  The examiner should also 
note whether it is at least as likely as not 
that the Veteran's PTSD precludes him from 
securing and following substantially gainful 
employment.  A complete rationale for any 
opinion expressed should be provided.  

2.	After the above development is completed, 
readjudicate the claim on appeal.  If the 
benefit sought is denied, provide the Veteran 
and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)
				




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

